[Cite as 17AP-705, 2018-Ohio-3462.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Stephanie Thomas,                                :

                Plaintiff-Appellant,             :
                                                                       No. 17AP-705
v.                                               :                  (C.P.C. No. 17CV-2142)

Netcare Corporation,                             :             (REGULAR CALENDAR)

                Defendant-Appellee.              :



                                          D E C I S I O N

                                      Rendered on August 28, 2018


                On brief: Stephanie Thomas, pro se. Argued: Stephanie
                Thomas.

                On brief: Freund, Freeze & Arnold, Carl A. Anthony, and
                Bartholomew T. Freeze, for appellee. Argued: Carl A.
                Anthony.

                 APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} Plaintiff-appellant, Stephanie Thomas, appeals from a judgment of the
Franklin County Court of Common Pleas, granting the motion for summary judgment of
defendant-appellee, Netcare Corporation ("Netcare"). For the following reasons, we affirm
the judgment.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On March 2, 2017, appellant filed a pro se complaint against Netcare, alleging
that Netcare violated her "constitutional privacy right" by giving her "federally HIPAA
prohibited private information" to a third party without her consent. (Compl. at ¶ 1.)
Appellant alleged that she experienced "humiliation, disgrace, mental anguish, and loss of
reputation" and "accumulated fees from loss of work and back up in bills" because of the
No. 17AP-705                                                                            2


violation and sought "compensatory damages, punitive damages, attorney fees and costs
for the federal violation of her constitutional right of privacy." (Compl. at ¶ 3-4.)
       {¶ 3} On April 3, 2017, Netcare filed an answer and on April 5, 2017, served a
request for admissions upon appellant but appellant did not respond to the request. On
August 23, 2017, Netcare filed under seal a motion for summary judgment with exhibits.
The trial court granted Netcare's motion and terminated the case.
II. ASSIGNMENTS OF ERROR
       {¶ 4} Appellant filed a timely notice of appeal and raised the following assignments
of error for our review:
               [1.] The first assignment of error in the case is that the lower
               court made the error in granting the summary judgment for
               dismissal.

               [2.] The first assignment of error in the case is that the lower
               court made the error in not applying there was a
               constitutional violation of privacy right for the appellant for
               her health information.

               [3.] The first assignment of error in the case is that the lower
               court made the error in not applying the federal right of
               Health Insurance Portability and Accountability Act for the
               appellant for her health information.

               [4.] The first assignment of error in the case is that the lower
               court made the error in not applying the state and federal
               constitutional of privacy in this case and no code permits two
               non-administrative agencies to conduct what they did.

III. DISCUSSION
   A. Standard of Review
       {¶ 5} Civ.R. 56(C) provides that:
               Summary judgment shall be rendered forthwith if the
               pleadings, depositions, answers to interrogatories, written
               admissions, affidavits, transcripts of evidence, and written
               stipulations of fact, if any, timely filed in the action, show that
               there is no genuine issue as to any material fact and that the
               moving party is entitled to judgment as a matter of law.

The Supreme Court of Ohio has explained:
               Summary judgment will be granted only when there remains
               no genuine issue of material fact and, when construing the
No. 17AP-705                                                                             3


               evidence most strongly in favor of the nonmoving party,
               reasonable minds can only conclude that the moving party is
               entitled to judgment as a matter of law. Civ.R. 56(C); Temple
               v. Wean United, Inc. (1977), 50 Ohio St. 2d 317, 327, 4 Ohio Op.
3d 466, 364 N.E.2d 267. The burden of showing that no
               genuine issue of material fact exists falls upon the party who
               files for summary judgment. Dresher v. Burt (1996), 75 Ohio
               St.3d 280, 294, 1996-Ohio-107, 662 N.E.2d 264.

Byrd v. Smith, 110 Ohio St. 3d 24, 2006-Ohio-3455, ¶ 10; see also, e.g., Esber Beverage Co.
v. Labatt United States Operating Co., L.L.C., 138 Ohio St. 3d 71, 2013-Ohio-4544, ¶ 9.
      {¶ 6} The Supreme Court has also discussed in detail the relative burdens of
movant and nonmovant:
               [A] party seeking summary judgment, on the ground that the
               nonmoving party cannot prove its case, bears the initial burden
               of informing the trial court of the basis for the motion, and
               identifying those portions of the record which demonstrate the
               absence of a genuine issue of material fact on the essential
               element(s) of the nonmoving party's claims. The moving party
               cannot discharge its initial burden under Civ.R. 56 simply by
               making a conclusory assertion that the nonmoving party has no
               evidence to prove its case. Rather, the moving party must be
               able to specifically point to some evidence of the type listed in
               Civ.R. 56(C) which affirmatively demonstrates that the
               nonmoving party has no evidence to support the nonmoving
               party's claims. If the moving party fails to satisfy its initial
               burden, the motion for summary judgment must be denied.
               However, if the moving party has satisfied its initial burden, the
               nonmoving party then has a reciprocal burden outlined in
               Civ.R. 56(E) to set forth specific facts showing that there is a
               genuine issue for trial and, if the nonmovant does not so
               respond, summary judgment, if appropriate, shall be entered
               against the nonmoving party.

Dresher v. Burt, 75 Ohio St. 3d 280, 293 (1996). In deciding summary judgment, the trial
court must give the nonmoving party "the benefit of all favorable inferences when evidence
is reviewed for the existence of genuine issues of material facts." Byrd at ¶ 25. When
reviewing a trial court's decision on summary judgment, our review is de novo and we
therefore apply the same standards as the trial court. Bonacorsi v. Wheeling & Lake Erie
Ry., 95 Ohio St. 3d 314, 2002-Ohio-2220, ¶ 24.
No. 17AP-705                                                                               4


   B. Analysis of Assignments of Error
       {¶ 7} Appellant's four assignments of error are related and we address them
together. The essence of appellant's assignments of error is that the trial court erred in
granting Netcare's motion for summary judgment.           The trial court determined that
appellant alleged in her complaint a violation of her "federal right to privacy." Since the
Health Insurance Portability and Accountability Act ("HIPAA") does not create a private
cause of action, the trial court determined that "to the extent the plaintiff has brought a
claim against the defendant for a violation of HIPAA, it is entitled to a judgment as a matter
of law." (Sept. 26, 2017 Decision at 3.)
       {¶ 8} The trial court also determined that if it construed appellant's complaint as a
claim under state law, her claim still fails because her admissions establish that Netcare
was privileged to disclose her medical information. This is because appellant's failure to
respond to Netcare's request for admissions resulted by operation of rule and law in her
admitting that Netcare's disclosure was "necessary to protect or further a countervailing
interest that outweighed [the plaintiff's] interest in confidentiality." (Aug. 23, 2017 Def.'s
Req. for Admis. No. 4.) The trial court held that Netcare was also entitled to judgment as a
matter of law on a potential state law claim by appellant.
   C. Discussion
       {¶ 9} Appellant alleged in her complaint that Netcare "gave federally HIPPA
prohibited private information to another private for profit organization. The defendants
shared medical information to the for profit southeast healthcare and recovery that was not
given any consent or prior authority[.] * * * Wherefore plaintiff seeks judgment against the
defendant for compensatory damages, punitive damages, attorney fees and costs for the
federal violation of the plaintiff's constitutional right of privacy." (Compl. at ¶ 1, 4.)
Appellant in her complaint only mentions her federal right to privacy and the federally
enacted HIPAA does not create a private cause of action.
       {¶ 10} In Boddie v. Van Steyn, 10th Dist. No. 13AP-623, 2014-Ohio-1069, ¶ 18, this
court discussed HIPAA, as follows:
               The purpose of HIPAA is to prevent the disclosure of
               protected health information by health care providers, except
               under certain exemptions as required by law. 45 C.F.R.
               164.502. However, HIPAA does not allow a private cause of
               action, according to Ohio law. OhioHealth Corp. v. Ryan,
No. 17AP-705                                                                               5


               10th Dist. No. 10AP-937, 2012-Ohio-60, ¶ 18, citing Henry v.
               Ohio Victims of Crime Comp. Program, S.D.Ohio No. 2:07-
               cv-0052, 2007 U.S. Dist. LEXIS 14508 (Feb. 28, 2007)
               (Congress neither expressly nor impliedly provided for any
               private rights of action to enforce HIPAA."); Shepherd v.
               Sheldon, N.D.Ohio No. 1:11 CV 127, 2011 U.S. Dist. LEXIS
79659 (July 21, 2011) (plaintiffs apparently conceded HIPAPA
               did not create a private cause of action); Siegler v. Ohio State
               Univ., S.D.Ohio No. 2:11-cv-170, 2011 U.S. Dist. LEXIS 55389
               (May 23, 2011) (in creating HIPAA, Congress did not provide
               for any private right of action to enforce it); Wood v. Blyer,
               N.D.Ohio No. 5:06 CV 137, 2006 U.S. Dist. LEXIS 85989
               (Aug. 9, 2006) (HIPAA does not provide a private cause of
               action for improper disclosure of medical information but,
               rather, provides civil and criminal penalties which must be
               enforced by the Department of Health and Human Services).

HIPAA does not, per se, supply a cause of action to support appellant's claims before the
trial court. Accordingly, the trial court had no choice but to grant Netcare's motion for
summary judgment.
       {¶ 11} We note that the trial court attempted to extrapolate a cause of action for
appellant, who was acting pro se, by examining any possible claim appellant might have
under parallel state common law, but this was also unavailing.
       {¶ 12} In Biddle v. Warren Gen. Hosp., 86 Ohio St. 3d 395 (1999), the Supreme
Court recognized an independent tort for the unauthorized, unprivileged disclosure to a
third party of nonpublic information that a physician or hospital has learned within a
physician-patient relationship. "[I]n the absence of prior authorization, a physician or
hospital is privileged to disclose otherwise confidential medical information in those special
circumstances where disclosure is made in accordance with a statutory mandate or
common-law duty, or where disclosure is necessary to protect or further a countervailing
interest which outweighs the patient's interest in confidentiality." Biddle at 402.
       {¶ 13} Netcare attached to its motion for summary judgment a copy of its request
for admissions served on appellant on April 5, 2017. Also attached was an affidavit from
Netcare's counsel averring that he served appellant and that she did not respond to the
request for admissions. Civ.R. 36 requires an opposing party to timely answer a request for
admissions by objection or answer. Civ.R. 36(A) provides that "[a] party may serve upon
any other party a written request for admission, for purposes of the pending action only, of
No. 17AP-705                                                                                6


the truth of any matters within the scope of Civ.R. 26(B) set forth in the request, that relate
to statements or opinions of fact or of the application of law to fact, including the
genuineness of any documents described in the request."            Unanswered requests for
admissions are self-executing; that is they are deemed admitted and become the facts of the
case.
               Thus, according to Civ.R. 36(A), the failure of a party to timely
               respond to [requests for admissions] with an answer or
               objection constitutes a conclusive admission of the matter
               contained in the request, and becomes facts of record the trial
               court must recognize. Cleveland Trust Co. v. Willis, 20 Ohio
               St.3d 66, 67, 20 Ohio B. 364, 485 N.E.2d 1052 (1985);
               Mulhollen v. Angel, 10th Dist. No. 03AP-1218, 2005-Ohio-578,
               ¶ 14; Paasewe v. Wendy Thomas 5 Ltd., 10th Dist. No. 09AP-
               510, 2009-Ohio-6852, ¶ 20; Cach v. Alderman, 10th Dist. No.
               15AP-980, 2017-Ohio-5597, ¶ 23. * * *

               We have stated that "[p]ursuant to the express language of
               Civ.R. 36(A), requests for admissions are 'self-executing; if
               there is no response to a request or an admission, the matter is
               admitted.' " Samaan v. Walker, 10th Dist. N0. 07AP-767,
               2008-Ohio-5370, ¶ 8, quoting Palmer-Donavin v. Hanna,
               10th Dist. No. 06AP-699, 2007-Ohio-2242, ¶ 10. Unlike other
               discovery matters, the admission is made automatically and the
               party requesting the admission is not required to take further
               action. Samaan at ¶ 8. "Thus, once a party fails to timely
               respond to the requests for admissions, the defaulted
               admissions become facts, and a motion seeking confirmation
               of those admissions is not necessary." Id.

Progressive Direct Ins. Co. v. Harrison, 10th Dist. No. 17AP-344, 2017-Ohio-8981, ¶ 9-10.
        {¶ 14} And requests for admission are not necessarily limited to just facts. Kunze,
Games and Street, Inc. v. Kellam, 10th Dist. No. 73AP-74 (July 10, 1973). In reaching this
conclusion, Judge Whiteside of this Court stated that the staff notes to the July 1, 1972
amendments to Civ.R. 36 provide, " 'Thus a request may properly involve "fact," "opinion,"
mixed fact and opinion, "mixed law and fact," etc., because such requests will often expedite
settlement and trial. Requests must, however, relate to the facts of the case.' " Kellam,
quoting Civ.R. 36 Staff Notes (July 1, 1972).
        {¶ 15} In Netcare's requests for admissions, appellant was asked to admit that
Netcare "did not provide any confidential information about [appellant] to any third party
No. 17AP-705                                                                                                 7


in violation of any federal or state law," and that Netcare "was privileged to disclose such
information under the circumstances involved in such disclosure." (Def.'s Req. for Admis.
Nos. 1, 3.) Finally, request No. 4 established that Netcare's disclosure "was necessary to
protect or further a countervailing interest that outweighed [appellant's] interest in
confidentiality." Id. at No. 4. Because appellant did not respond to these requests and they
related to the facts of her case, under Civ.R. 36 and our holding in Kellam, they are deemed
admitted in the absence of response.1
        {¶ 16} The Netcare social worker who disclosed information regarding appellant to
another agency signed an affidavit that was attached to Netcare's motion for summary
judgment. The social worker asserted that based on her interactions with appellant, the
disclosure was necessary for appellant's sister's health and welfare. (Ross Aff. at ¶ 8-10,
attached to Aug. 23, 2017 Def.'s Mot. For Summ. Jgmt.)
        {¶ 17} The practical problem ensued that Netcare's social worker disclosed
appellant's information to an agency that stood to benefit from replacing appellant as the
representative payee of appellant's sister's government disability benefits. A representative
of that agency relayed the information as little more than a rumor in an unsigned,
unverified email causing a probate court investigation of appellant to be undertaken on the
basis of the information disclosed, when both appellant and her ward had ceased to use the
agency's services in favor of another provider.
        {¶ 18} But because appellant did not respond to Netcare's request for admissions,
nor seek relief from their being admitted under Civ.R. 36, she conceded under this factual
situation that the disclosure of her personal information by Netcare "was necessary to
protect or further a countervailing interest that outweighed [appellant's] interest in
confidentiality." (Def.'s Req. for Admis. No. 4.) Kellam.
        {¶ 19} By failing to respond to Netcare's request for admissions, appellant admitted
something she could have contested, that Netcare's disclosure of her own confidential
information was necessary for her sister's sake insofar as appellant served as her sister's
guardian. Accordingly, we overrule all of appellant's assignments of error.

1 We note that the affidavit from the social worker who admitted disclosing appellant's information to another

agency would contradict the unanswered request for admission that Netcare "did not provide any confidential
information about [appellant] to any third party," and our focus is on whether as a matter of law Netcare's
disclosure "was necessary to protect or further a countervailing interest that outweighed [appellant's] interest
in confidentiality." (Def.'s Req. for Admis. No. 1, 4.)
No. 17AP-705                                                                            8


IV. CONCLUSION
      {¶ 20} For the foregoing reasons, appellant's four assignments of error are overruled
and the judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                      Judgment affirmed.

                          KLATT and HORTON, JJ., concur.